Citation Nr: 1328667	
Decision Date: 09/09/13    Archive Date: 09/17/13

DOCKET NO.  11-10 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to a rating in excess of 50 percent for bipolar disorder, to include a total disability rating based on individual unemployability (TDIU) due to the bipolar disorder.


REPRESENTATION

Veteran represented by: Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Rory Reyhan Layne, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from July 1980 to November 1982.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, which continued a 50 percent rating for the Veteran's bipolar disorder.

In written argument submitted in December 2011, the Veteran's representative raised the issue of entitlement to a TDIU based on the bipolar disorder.  The Board notes that a claim for a TDIU has not been adjudicated by the RO.  According to VA General Counsel, the question of TDIU entitlement may be considered as a component of an appealed increased rating claim if the TDIU claim is based solely upon the disability or disabilities which are the subject of the increased rating claim.  See VAOGCPREC 6-96.  Since the Veteran's TDIU claim is based on the bipolar disorder at issue in this appeal, the Board has jurisdiction over the TDIU claim.


REMAND

The Veteran indicated during his April 2010 VA examination that he receives Social Security disability benefits from the Social Security Administration (SSA). The record does not reflect that either the decision awarding the Veteran SSA disability benefits or the records upon which the award was have been requested. Since the SSA decision and associated records could be supportive of the Veteran's claim, further development to obtain the SSA records is in order.  See Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992). 

The Board further notes that the Veteran was most recently afforded a VA examination to determine the current degree of severity of his bipolar disorder in April 2010.  

Although the Board has jurisdiction to consider the claim for a TDIU based on the service-connected bipolar disorder, the TDIU aspect of the Veteran's claim has not been fully developed.  In particular, the Board notes that the Veteran has not been provided appropriate notice in response to the TDIU claim and no VA examination specifically addressing the unemployability claim has been provided.  Moreover, the Veteran has not been afforded a VA examination to determine the current degree of severity of his bipolar disorder since April 2010.  Since that examination, the Veteran has reported having suicidal and homicidal thoughts, as well as hallucinations.  

Finally, the Board notes that no pertinent treatment records for the period since June 2011 have been obtained.

In light of these circumstances, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should provide the Veteran with all required notice in response to his claim for a TDIU based on the service-connected bipolar disorder.

2.  The RO or the AMC should undertake appropriate development to obtain all outstanding records pertinent to the Veteran's claim, to include pertinent VA outpatient records for the period since June 2011.

3.  The RO or the AMC should obtain a copy of the SSA copy of its decision awarding the Veteran disability benefits, the records upon which the award was based and records pertaining to any later disability determinations for the Veteran.

4.  Then, the Veteran should be afforded a VA examination to determine the current degree of severity of his bipolar disorder and the impact of the bipolar disorder on the Veteran's ability to obtain and maintain substantially gainful employment.  The claims file and any pertinent evidence in Virtual VA that is not contained in the claims file should be made available to and reviewed by the examiner in conjunction with the examination.  Any indicated studies should be performed.

The RO or the AMC should ensure that the examiner provides all information required for rating purposes.  In addition, the examiner should be requested to provide an opinion concerning the impact of the bipolar disorder on the Veteran's ability to obtain and maintain substantially gainful employment, to include whether it is sufficient by itself to render the Veteran unemployable.

The rationale for all opinions expressed must also be provided.

5.  The RO or the AMC also should undertake any other development it determines to be warranted.

6.  Then, the RO or the AMC should adjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided a supplemental statement of the case and the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

